Title: General Orders, 7 February 1783
From: Washington, George
To: 


                        
                            Head Quarters Newburgh Friday February 7th 1783
                            Parole Dartmouth.
                            Countersigns Epsom, Philadelphia.
                        
                        For the day tomorrow Major Morrill.
                        For duty the 4th Massachusetts regiment.
                        The Commander in chief orders it to be signified to the troops of this Cantonment that he was yesterday
                            perfectly satisfied with their appearance in general, He thinks proper however in justice to his own observations and the
                            reputation of those corps which made the most respectable figure, to observe that the distinction hereafter will be
                            publickly noticed unless an attention shall take place before another Review.
                        The regimental paymasters are desired to apply at the Cloathers store in Newburgh for a proportion of
                            blanketts.
                    